254 F.2d 340
GUNNELL CONSTRUCTION COMPANY, Inc., and Maryland Casualty Company, Appellants,v.DISTRICT OF COLUMBIA, to the Use of R. E. ANDERSON COMPANY, Inc., Appellee.GUNNELL CONSTRUCTION COMPANY, Inc., and Maryland Casualty Company, Appellants,v.Harry A. HALE, t/a Harry A. Hale & Company, and United States Fidelity & Guaranty Company, Appellees.
No. 14143.
No. 14144.
United States Court of Appeals District of Columbia Circuit.
Argued March 7, 1958.
Decided April 3, 1958.
Petition for Rehearing Denied May 19, 1958.

Mr. Harry L. Ryan, Jr., Washington, D. C., with whom Mr. Lawrence J. Simmons, Washington, D. C., was on the brief, for appellants.
Mr. Dickson R. Loos, Washington, D. C., with whom Mr. Alexander M. Heron, Washington, D. C., was on the brief, for appellee R. E. Anderson Co., Inc., in No. 14,143.
Mr. Thomas S. Jackson, Washington, D. C., with whom Messrs. Robert M. Gray and Martin R. Fain, Washington, D. C., were on the brief, for appellees Harry A. Hale, t/a Harry A. Hale & Co., and United States Fidelity & Guaranty Co. in No. 14,144.
Before REED, Associate Justice of the Supreme Court, retired*, and PRETTYMAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant Gunnell Construction Company, Inc., erected a public building for the District of Columbia under a contract which was performed in parts by various subcontractors. Damage to certain parts of the structure installed by appellees as subcontractors after completion of their subcontracts but before appellant as prime contractor had delivered the building to the District gave rise to these cases. The District Court found the damage not attributable to the subcontractor appellees and there is evidence sufficient to sustain such findings.


2
Affirmed.



Notes:


*
 Sitting by designation pursuant to the provisions of Sec. 294(a), Title 28 U.S.Code